 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,AFL-CIO; Local134, International BrotherhoodofElectricalWorkers,AFL-CIO; Local 165,InternationalBrotherhoodof ElectricalWorkers,AFL-CIOandIllinoisBellTelephoneCompany.Case 13-CC-619October 17, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn June 11, 1969, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding,findingthattheRespondents'hadengaged in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision Thereafter,theRespondents filed exceptions to the TrialExaminer'sDecision and a supporting brief, theCharging Party filed cross-exceptions to the TrialExaminer'sDecision,abriefinsupportofcross-exceptions and in reply to the Respondents'exceptions, and a brief in support of the TrialExaminer's Decision. The Respondents filed a briefin answer to cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,thecross-exceptions, the briefs, and the entire record inthiscase,andherebyadoptsthefindings,Iconclusions,and recommendations of the TrialExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of theTrialExaminer, andherebyordersthatRespondents,Local134,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,andLocal165,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, theirofficers,agents, and representatives,shall take theAt the hearing, the Trial Examiner granted the General Counsel'smotion to dismiss the complaint insofar as it applied to the InternationalAccordingly, "Respondents" hereinafter is used to refer to Locals 134 and165'We hereby correct the Trial Examiner's inadvertent reference to the"1200" Bell employees to read "12,000," in section III, A, of his DecisionactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSAMUEL M SINGER, Trial Examiner This proceeding,tried before me in Chicago, Illinois, on March 26 to 27,1969,pursuant to a charge filed on August 28 andcomplaint issued on September 12, 1968, concernsallegations thatRespondents violated Section 8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, asamended, by engaging in certain secondary boycottactivities.Inessence,thecomplaintallegesthatRespondentLocals134and 165,' by picketing aconstruction project (Winston Tower No. 3, in Chicago),induced and encouraged employees to engage in workstoppages, and threatened, restrained, and coerced personsengaged in commerce, with an object of forcing orrequiringWinstonGardens,Inc.,Winston-MussCorporation, their subcontractors, and other neutralemployers to cease doing business with the ChargingParty (Bell Telephone).All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnessesBriefs were received from all. Upon the entire record' andfrommy observation of the witnesses, I make thefollowing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERS INVOLVEDBellTelephone,an Indiana corporation,with itsprincipal office and place of business in Chicago, Illinois,and branch offices and places of business in Illinois andIndiana, is engaged in the business of providing telephoneservices as part of a nationwide telephone system. Duringthe 1968 calendar year, a representative period, it derivedgrossrevenuesinexcessof$1millionfromcommunication services between points within Illinois andIndiana and points in other States.WinstonGardens, an Illinois corporation, with itsprincipal office and place of business in Palatine, Illinois,is a wholly owned subsidiary of Winston-Muss, the ownerof the Winston Tower No 3 construction project.3 Duringthe calendar year 1968, Winston and its subcontractors atthat construction project received and used there materialsand supplies valued in excess of $50,000, shipped directlyfrom points outside IllinoisI find that Bell Telephone, Winston-Muss, and WinstonGardens at all material times have been persons engagedin commerce or industries affecting commerce within themeaning of the Act, and that assertion of jurisdiction hereisproper.II.THE LABORORGANIZATION INVOLVEDRespondent Locals 134 and 165 (herein collectivelyreferred to as the Union) are labor organizations withinthe meaning of Section 2(5) of the Act.At the hearing I granted General Counsel'smotion to dismiss thecomplaint insofar as it applied to the International(InternationalBrotherhood of ElectricalWorkers, AFL-CIO)'Transcript corrected by my order on notice dated May 16, 1969'Because of the identity of their interests,WinstonGardens andWinston-Muss will usually be referred to collectively as Winston179NLRB No. 33 INTL. BROTHD.OF ELECTRICALWKRS,LOCAL 134203III.THE UNFAIR LABOR PRACTICESA. Background, Bell's Work at the ConstructionProject'OnMay 8, 1968,' the approximately 1,200 Bellemployees represented by the Union commenced a strikeagainstBellinsupportofeconomicdemands inmid-contractnegotiationsunder the wage reopener clausein the subsisting collective agreement.Bell'smainfacilitiesinChicago, "as well as other projects" where Bell didbusiness,were picketed until September 23. As presentlyindicated, the picketing of the project here involved(Winston Tower No. 3) began on August 27 and ended onSeptember 6.6Winston Tower No 3 is one of a complex of fourapartment condominiums, costing an estimated $5 to $6million to build. Owners of the apartment ("tenants")began moving into the building on July 1 By August 24,100 to 150 of the 251 apartments were occupied, nonewith telephone connections.Winston ProjectManagerSpeer credibly testified that prior to that time he hadreceived "numerouscalls from occupants of the buildingthat they had heart trouble and so forth" and wantedtelephones, but that he advised the tenants that "due tothe fact that there was a strike on, there was nothing [he]could do for them."After a preliminary investigation of the project onFriday,August 23, Bell Plant Engineer Brown and 11other supervisory employees went to the project onSaturday and Sunday (August 24 and 25) to complete thenecessary work to provide telephone service. During the12 hours (startingat 8 a.m.) on each of these days, thecrew uncoiled the "main" cable (previously installed,infra)and fastened it to a basement wall. They thenproceeded to do the cable and conduit work, preparatoryto installing telephoneinstruments.This work and thatpresently described(infra)admittedlywas of the typeordinarily performed by the strikers.Bell had undertaken to prepare and provide telephoneservice for theWinston project as early as March 1967,when Winston's architect (Barbanel) requestedBell PlantEngineerMaierhofer "for a conduitrecommendation "The latter thereupon visited the project and conferred withWinston's then Project Superintendent(Sussman) "atleast a couple dozentimes" regarding the layout of thework to be done -includingthe location of the maincable and time ofits installation.Winston's architect andBell personnelwould exchangediagramsand blueprintsand discusstheproblems that came up. Thus, afterconsultations,itwas agreed to relocate the path of theunderground service ("main") cable from one end of theproject toanother, inorder to save on the amount oftrenchingWinston in effect gaveBell an"easement" forthe main cableand dugthe trench for it without charge. Italso furnished (free of charge)interiorspace, closet space,usershafts, and conduit. The cable and other telephoneequipmentremainedBellproperty.These arrangements'Thefindingsinthisandsubsequentsectionsarebasedonuncontradicted testimony and stipulationsRespondents did not call anywitnesses,but cross-examined witnessescalled by General Counsel.'Unless otherwise indicated,all dates are 1968'Prior to September 6, the Regional Director filed, pursuant to Section10(1) of the Act, a petition with the United States District Court for theNorthern District of Illinois(Eastern Division)to enjoin the picketingWithout taking evidence, theCourt,on assurances from the parties thatthe picketing had ceased,ordered "the cause stricken from the calendarwithout prejudice and with leave to reinstate on motionof any party "betweenWinston and Bell were in keeping with practicesfollowed by Bell at other projects involving other buildersOn Monday, August 26, at around 5:30 p.m , the Bellcrew returned to the project. By 1:30 a.m. (Tuesday) theyhad completed the cable work, placed the conduits goingto the apartments, and installed telephones for sixoccupants whom Winston regarded as "emergency" cases:two physicians, a pharmacist, and three cardiacs. BellPlant Engineer Brown testified that he purposely got tothe project after 5.30 p.m. so that his crew "wouldn't bethere when the trades are there." No employees of otheremployerswereon the scene when the work wasperformed.B The First Day's (August 27) Picketing, theUnion's "Threat" to WinstonBetween 8.30 and 8:45 a.m. on Tuesday(August 27),pickets fromLocals134 and 165 began to patrol theintersection of Kedzie Avenue and the privatedriveway,the sole vehicular entrance toWinstonTower No 3,wearing apron-type signs,readingINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERSAFL-CIOON STRIKEAGAINSTILLINOIS BELLTELEPHONECOMPANYThe pickets stopped to talk with drivers bringing supplies(such as kitchen equipment), telling the drivers that theywere "on strike against Illinois Bell" and requesting themto "recognize their picket line " The drivers "backed offand went on [their] way," without making deliveries. Thepickets also spoke to drivers of trucks servicing residentsofWinston Tower No. 3, including cleaning, diaperservice,andmaintenance truckdrivers. Some of these,however, crossed the picket line Employees of the generalcontractor (Winston Gardens) and of its subcontractors(electricians, tilemen, etc.), who had commenced workingbefore the pickets arrived, continued to work the entireday. The pickets remained at the project until 4.15 or 5p.mNo Bell employees worked at the project duringthesehours.WinstonProjectSuperintendentSpeercredibly testified that after the picketing started he "madecertain" that no telephone work "would be done," byrequesting Bell not to further schedule such work.At around 11 a.m. on the same day (August 27), Speertelephoned the Union's "strike director" Ahern, askinghim "the reason" for the picketing. Ahern said that "workwas done by the Bell people over the weekend, and thatwas the reason for the pickets being out there." WhenSpeer explained that the six telephones installed were forcardiacs, physicians, and pharmacists, Ahern stated thathis "main complaint" related to the cable work done overthe weekend "which was permanent installation."Around 3 p.m., Speer again telephoned Ahern,complaining that he "was bottling up the job and putting 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD[him] in a bad condition " He offered "to send [Ahern] aletter guaranteeing, from this time on, until such time asthe strike ended, that there would be no .Bell.employees allowed on my property." Ahern answered thathe was "very sorry, but he could not go along with that,"adding that "the pickets would continue.until thepermanent installation that the Bell people had installedon the previous Saturday and Sunday was disconnectedand removed from the job." He went on to say that hewould have had "no complaint" about the telephoneinstallations for the six individuals if the Company hadhung only "temporary cable from . . the main line onKedzie,throughthewindowsoftheindividualapartments "Speer again telephoned Ahern at around 6 p m., asking"if there was any possibility about..removing thepickets the following morning" Ahern replied, "No, thattheywouldbe there."ThereuponSpeermade "aproposal" that if Ahern or one of his men "would comeout and give an estimate of a time, manhours, costwise . ..thatwas spent by Illinois Bell during this two-dayperiod, [Speer] would reimburse it into the Union fund orstrike fund." Ahern replied, "Positively not, that no dealscould be made," repeating his earlier statement that "theonlyway the pickets could be removed would be toremove the permanent installationfrom the job."C. August 28 -- September 6 PicketingThe Union again picketed the project on the next day(Wednesday, August 28) from around 7 15 a.m. to 4 30p m Close to 100 employees of the general contractor(Winston Gardens) and its subcontractors were scheduledto work on that day 15 to 20 carpenters and laborers forWinston, 35 to 40 for M Ecker (painting and drywallcontractor), 15 or 16 for Coleman Floor (ceramic andresilient tile contractor), 5 or 6 for Nadolna BrothersPlumbing; 5 or 6 for R. Martin and Company (heatingand ventilating contractor); and 12 to 15 for United Light(electrical contractor)However, only Nadolna's five orsixplumbers, already on the project when the picketsarrived,worked that day. The others, who arrived afterthe pickets (between 7.30 and 8 a.m.), "just didn't attemptto cross the picket line." As on the previous day, no Bellemployees were at the project.As previously noted, the Union continued to picketthrough Friday, September 6. No craftsmen worked onThursday, August 29; 15 to 20 percent of those scheduledto work on the next day (August 30) were on the job Bythe end of that week (September 6) half of the menscheduled on the project reported for work Apparently inthemeantime,' Speer, who had been under "pressures"from cardiac patients and other tenants for telephoneservice, prevailed upon Ahern (the Union's strike director)toapprove telephone installations in emergency casesAhern agreed "to cooperate" as regards those "that aredesparately [sic] inneed of phone service .providingthe customer would contact Mr Ahern or one of hisassistantsand get approval " Under the agreed procedure,theUnion would notify Speer's office of its "approval"and it, in turn, would convey the information to BellTelephone which would then make the installation. BellPlantEngineerBrown testified that his crew aloneinstalled 25 or 30 telephones in "emergency cases" - allduring regular daytime hours 6'Project Superintendent Speer could not fix the date, but the contextindicates that it was before the picketing ceased on September 6D Analysis and ConclusionsAs found, after unsuccessful contract negotiations, theUnion on May 8, 1968, called a strike against Bell. OnAugust24throughAugust26 (Saturday throughMonday), Bell managerial employees completed the cablework and installed six telephones at the Winston project(WinstonTowerNo. 3). From August 27 throughSeptember 6, the Union picketed the project, the commonworksiteof various secondary or neutral employers,includingWinston Gardens (general contractor) and itssubcontractors. As a result, employees of these secondaryemployers refused to perform services. In issue here iswhether the picketing and other conduct engaged in by theUnion constituted proscribed secondary activity within themeaning of Section 8(b)(4)(i) and (u)(B) of the Act. Forreasons stated below, I find that they did1.Section 8(b)(4)(i) and (n)(B), insofar as here relevant,prohibitsaunionor its agents from inducing orencouraging employees of a secondary employer to refusetohandleproductsorperform services,and fromthreatening, restraining, or coercing secondary employers,where an object of such conduct is to force or require asecondary employer to cease doing business with theprimary or disputing employer. Thus, a violation underthese statutory provisions requires two elements (1) anobject to bring about cessation of business between theprimary and secondary employers; and (2) inducement ofsecondary employees and coercion of secondary employersto achieve the proscribed objective.2.Based on the entire record, I find that an object ofthe picketing was the involvement of neutrals such asWinston Gardens and its subcontractors in the Union'sdispute with Bell, in order to force Winston to cease doingbusiness with the primary employer by bringing illegalpressures onWinston and its subcontractors. InMooreDry Dock Company,'the Board set down the criteria,which since have been "widely accepted by reviewingfederal courts"(Local 761, IUE v. N L.R B,366 U S.667, 677), for determining when picketing at a common ormixed situs may be presumed to be for a primary orsecondary objectiveInorder to qualify as primarypicketing under these established criteria, it must appear,among other things (a) that the "picketing is strictlylimited to times when thesousof dispute is located onthe secondary employer's premises", and (b) that "at thetime of the picketing the primary employer is engaged initsnormal business at thesitus "10The picketing herefailed to meet both of these requirements The undisputedevidence establishes that no Bell employees were on thejobsiteand that Bell was not engaged in its normalbusinessthereduring the picketing (August 27 toSeptember6)Indeed,assoonasthepicketingcommenced, the general contractor (Winston Gardens)The record does not disclose the total number of installations (includingthose pursuant to Union"approval")made by Bell during the strikeProject Superintendent Speer testified,and counsel for Bell(in explainingBell's inability to comply with a subpena calling for records)maintained,that no such records were available-Speer averring that Winston neverkept records thereon and Bell's attorney asserting that work orders onspecial jobs were later replaced by new work orders(since "all of this workhas been redone since then"),the original orders then being destroyed inaccordance with"routine"procedureRespondents produced one workorder showing installation of two telephones around September 4 for thebuilding manager handling maintenance(ArthurRubloff Company) whichSpeer regarded as special work, and "very important" for emergencies asin the case of "a fire"BellPlant Engineer Brown testified that thisinstallation was done after5 30 p.m when no pickets were around'Sailor's Unionof Pacific (Moore Dry DockCo).92 NLRB 547, 549"The other requirements are that the picketing be limited to places INTL BROTHD. OF ELECTRICAL WKRS,LOCAL 134"made certain" that no Bell work was to be performed onthe premises by requesting the primary employer not toschedule additional workCf.PaintersDistrictCouncilNo 38 (Edgewood Contracting Co ),153 NLRB 797, 800.The Union nonetheless insisted on picketing the projecteven though the project superintendent offered to"guarantee" that no Bell personnel would be allowedthereon until the strike ended. Nor did the Union acceptthe project superintendent's offer to reimburse the Unionfor the financial loss its members might have incurredbecause of Bell's cable work during the strike, insistingthat the secondary employer (Winston) dismantle andremove it as a condition to withdrawing the pickets. TheUnion thus brought home to the secondary employer thedanger of doing business with Bell, demonstrating therebythat it was being punished for allowing the primaryemployer to work on the jobsite, irrespective of time andcircumstancesApartfromdisclosingasecondaryobjective, the Union's action was tantamount to a threatto continue the picketing unless the permanently installedcablewas removed - a threat in itself constituting aviolation of Section 8(b)(4)(n)(B). SeeInternational HodCarriers,LocalNo1140(GilmoreConstructionCompany),127 NLRB 541, 545,Local 575, InternationalBrotherhood of Teamsters (Dierickx Vending Co , Inc ),141NLRB 592, 597,LocalNo 41, InternationalBrotherhood of Electrical Workers (New York TelephoneCompany),162 NLRB 620, 624Under all the circumstances I find that an object of thepicketingwas to implicate neutral employers in theUnion's dispute with Bell, in violation of Section 8(b)(4)(i)and (ii) (B) of the Act.3. It is equally clear that by its picketing and verbalappeals to secondary employees to respect the picket line,theUnion induced and encouraged employees ofsecondary employers to withhold their services. "Thenormal purpose of a picket line is to persuade employeesnot to cross it."N L R B v Dallas General Drivers,Local No 745,264 F.2d 642, 648 (C A 5) See also'Printing Specialties Union v LeBaron,171 F 2d 331, 334(C.A. 9) The Union's conduct also constituted restraintand coercion of neutral employers doing business at thejobsite, particularly of neutrals whose employees engagedinwork stoppages which prevented the employers fromcarryingon their usual business at the jobsite SeeInternationalHod Carriers, Local No. 1140 (GilmoreConstructionCo ), supra,127NLRB 541 Indeed, thepicketingherewouldhaveconstitutedunlawfulinducement and coercion even if it had failed of itsobjective,ie , if the secondary employees had notwithheld their servicesSeeN L R B v. AssociatedMusicians, Local 802,226 F.2d 900, 904-905 (C.A. 2).4.The Union's major contention (br. pp 8-10) is thatSection 8(b)(4) of the Act is inapplicable here since no"cease doing business" object was present The Unionargues that this section was designed "to protect thecommercial relationships between competitive entities whoreasonably close to the situs of the dispute, and the picketing discloseclearly that the dispute is with the primary employer Although theMooreDry Dockstandards "are not to be applied on an indiscriminate'per se'basis"(InternationalBrotherhood of ElectricalWorkers, Local Union 861(PlaucheElectric,Inc ),135NLRB 250, 255), noncompliance of thepicketing therewith "justifies a presumption or an inference that thepicketing at the mixed situs has an illegal secondary object," thus placingthe burden on the union to rebut the presumptionGlassWorkers LocalUnion1892.Brotherhood of Painters, Paperhangers and Decorators ofAmerica, AFL-CIO (Frank J Rooney, Inc),141NLRB 106, 115205face the rigors of the market place" and not "amonopoly," like Bell, "with no competition in the field oftelephonic communications " It claims that Bell was doingbusiness "with the apartment owners who subscribed tothe telephone service" and not with Winston (br. p 10).In short, the Union contends that this case does notpresent "a typical common situs situation" (br p 13) towhich theMoore Dry Dockcriteria apply.Ido not agree. As the Board and courts haverepeatedly indicated, the term "doing business" must beconstruedbroadly,inordertoeffectuatetheCongressional intent of "shielding unoffending employersand others from pressures in controversies not their own"N L R B v Denver Building & Construction TradesCouncil,341 U.S 675, 692.u "The Board and courts haveheld that `the victim's neutrality' is `conceived to be thecentral element of Congressional concern in this area' andthat Congress did not intend to confine Section 8(b)(4) toa strict and precise definition of terms which would limititsapplication in protecting neutral employers "SalemBuilding Trades Council, supra,163 NLRB No 9 That a"business relationship" existed between Bell (the primaryemployer) andWinston (the secondary employer) isestablishedby the frequent consultations and dealingsbetween themEven before the telephone subscribersbecame known, representatives of the two employersconferred about the location of the Bell telephone cablesand equipment on the project Plans and diagrams wereprepared by Bell engineers and submitted to Winston'sarchitect for approval. As the iob progressed, employeesofWinston and its subcontractors used the wiring andotherwork specifications set out on the diagram inguiding and laying out their own work. In accordancewith custom, Winston did the trenching for the main cableand furnished interior space, riser shafts, and conduit forBellequipment and cables while Bell supplied thematerials (including telephone instruments)Bell also didthe cable work, wiring, and other installation. To be sure,neither paid the other for materials and services, but thisdoes not mean that they were not "doing business" withone another The mutual benefits they derived furnishedadequate consideration for their arrangement Insofar asWinston was concerned, telephone service to prospectivetenants was an important factor in renting or selling itsapartmentsTo exclude dealings with a public utility such as Bellfrom the protective scope of Section 8(b)(4), as the Unionwould do, would indeed carve an important exception tothesection.Neitherlegislativehistory,decisionalprecedent, or logic warrants such construction.' 2 To thecontrary,theBoard has in the past found labororganizations in violation of Section 8(b)(4) for disruptingor interfering with dealings between neutrals and publicutilities, such as telephone companies. SeeLocal No 41,InternationalBrotherhoodofElectricalWorkers,AFL-CIO, (New York Telephone Company),162 NLRB620;International Brotherhood of ElectricalWorkers,Local Union No. 11 (General Telephone Company),151NLRB 1490;Local No 3, International Brotherhood ofTelephoneWorkers (CampanellaCorporation),175NLRB No. 118."See alsoSalemBuildingTradesCouncil,AFL-CIO (CascadeEmployersAssociation.Inc ),163 NLRB No 9, enfd 388 F 2d 987 (C A9),SheetMetalWorkersInternational Association,Local UnionNo' 295,131NLRB1196, 1199,International Brotherhoodof ElectricalWorkers,Local 501 v NLRB B.181 F 2d 34, 37 (C A 2), affd. 341 U S 694"As statedinDepartment Specialty Store Employees'Union, Local 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDInany event, assuming,arguendo,no"businessrelationship"between Bell andWinston, the picketinghere nonetheless was secondary -and unlawful, an objectthereof having been to disrupt Winston's business relationswith its subcontractors. A business relationship betweenprimary and neutral employers is nota sine quo nonfor asecondaryboycott.As stated inMiamiNewspaperPressmen's Local No.46 v.N L R B ,322 F. 2d 405, 410(C.A D C ), affg. 138 NLRB 1346, 1353: "Although it isfrequently true that the object of secondary picketing is toobstruct dealings with the primary employer, Congress didnot so limit its language..[T]he central legislativepurpose . .was to confine labor conflicts to the employerinwhose labor relations the conflict had arisen, and towall off the pressures generated by that conflict fromunallied employers .Many secondary employers wouldhave no occasion to have commercial intercourse with theprimary employers "Accordingly, I reject the Union's contention that thepicketingherewas privileged because a "cease doingbusiness object" did not exist 115The Union also contends (br.p.l l)that here "there,isan ally situation betweenWinston.andIllinoisBellwhich would take the picketing outside the prohibition of8(b)(4) " Pointing to the "cooperation" betweenBell andWinston in drawing "plans for the locations of thetelephoneproperty," in placement of such property(cables, wires, and telephones) "throughout the facilities ofWinston Tower No 3" by "easement," in scheduling Bellwork "at the convenience of both companies before thestrikebegan,"and inWinston'spermitting"thestrikebreakers" to perform during the strike, the Unionargues (br p. 12) that Winston "voluntarily allowed itselfto become enmeshed in the labor dispute by knowinglyassisting the struck work "The contention is without merit The "ally" doctrinehas heretofore been applied to situations. (1) where asecondary employer performs "struck work," i.e., workwhich, but for the labor dispute, the primary's employeeswould ordinarily perform; or (2) where the operations ofthe secondary and primary employers are commonlyowned and controlled to such an extent that the two maybe regardedas a single-employing enterprise.1d In thesecases the secondary employer loses its protected neutralstatus under Section 8(b)(4). Neither situation is presenthere. Common ownership and control is not claimed andthere is not a scintilla of evidence thatWinstonperformed, attempted to perform, or was capable ofperforming the struck work. The fact that Winston mayhave "cooperated" with Bell in providing telephone serviceto the tenants - by scheduling the Bell work and allowingBellmanagement employees access to the property duringthestrike- is not crucial.Winston'sinterestin1265 vNLRB B.284 F 2d 619, 626 (C A 9) "We mustkeep in mindthat this type of legislation is remedial in character and is to bebroadlyand liberally construed to accomplish its intended purposeIt is thejudicial responsibilityof the courts to find thatinterpretation, in this typeof legislation,which canmost fairlybe said to be imbedded in the statutein the sense most harmonious with its theme and with the general purposeswhich Congress has manifestedIn construing a statute the mischiefsought to be remedied should be considered ""In view of the above findings,Ineed not pass upon the further questionwhether the picketing was unlawful because an object thereof was to causea cessation of business between Bell (the primary employer)and occupantsof the building(apartment purchasers in the condominium)who orderedtelephone service It would appear, however, that these tenants qualify as"persons" entitled to be free from the coercive pressures proscribed bySection 8(b)(4) See fn 11, supracompleting the job was no different from that of any othervictim of a secondary boycott who deals at arm's lengthwith a disputing employer (e.g , a general contractor doingbusinesswith a picketed nonunion subcontractor on aconstruction site).Nor, in the circumstances of this case,is it determinative thatWinston sanctioned placement ofBell property "throughout" the plant and, as is customaryintelephone installations, thatWinston granted Bellcertain "easements " Although "there are many situationsinwhich the answer to a dispute under [8(b)(4)(B)] iseasilyderivedby the application of such legalisticformulae as `independent contractors,' `co-employers,' or`allies.'...itisequally clear that there is a zone ofdispute in which such formulae are useless, and the answermust be derived by applying the intent of the statute tothe facts in the case."LocalNo 24,internationalBrotherhood of Teamsters v. N L R B.,266 F 2d 675, 680(C.A.D.C.),BuildingServiceEmployeesInternationalUnion,Local 32-J vNLRB ,313F.2d 880, 883(C.A D.C.)Effectuationof the statutory intent heredictates the conclusion that Bell was a neutral employerrather than an "ally" of Winston.6.The Union's remainingcontentions require only brieftreatment. Its claim that theWinston project was the"primary situs of Bell" (br. p. 7), because Bell retainedtitle to property (cables, wires, etc.) incorporated into thebuilding, is tantamount to a claim that public utilities suchas telephone companies (and others such as gas andelectric companies retaining possession or title to similarequipment) fall outside the protective scope of Section8(b)(4), a claim already rejected. In any event, commonsituspicketingwhen no primary employees are on thescene does not become primary action merely becausepropertyof the primary employer is present.TheColumbus Building and Construction Trades Council,AFL-CIO (Merchandise Properties, inc ),149 NLRB 82,91, enfd.subnom InternationalBrotherhood of ElectricalWorkers Local Union No688, 359 F.2d 385 (C.A 6),InternationalBrotherhood of ElectricalWorkers, (PlaucheElectric, Inc ),142 NLRB 1106, 1109, enfd 353 F.2d 736(C A. 5)As to the Union'sclaim(brpp 13-14) that itspicketing afterBellpersonnel ceased working at theproject (onMonday, August 26) was lawful - becausethe Union was allegedly "unable to ascertain" when Bellpersonnel would reappear, particularly since they traveledin unmarked vehicles - it is evident that the Union wasin truth indifferent and unconcerned about Bell's workschedule. To begin with, it made no attempt to learn ifBell scheduled further operations. CfLocal Union 469 oftheUnitedAssociationof Journeymen (HansbergerRefrigeration& Electric Co ),135NLRB 492, 493;Office & Professional Employees, Local No. 3 (AmericanPresidentLines,Ltd ),156NLRB 1342, 1344 (1966).More importantly, it hadno reasonto believe that theBellwork, previously confined to weekend and weekdayevening hours, would be continued during daytime (7:30a.m to 5 p.m.) hours when the craftsmen of the secondaryemployers were on the job. Other factors, including theUnion's refusal to discontinue the picketing until thecompleted Bell cable work was dismantled and removed,point to a secondary objective The instant case does notpresent a situation, like that relied on by the Union, where"SeeN LR B vBusinessMachine andOffice ApplianceMechanics,Local459,228 F 2d 553, 557-559(C A2),Bachman Machine Co vN L R B,266 F 2d 599, 603-605(C A8),Miami Newspaper Pressmen'sLocal No46 vN L R B,322 F.2d 405, 409-410 (C.A D C.) INTL. BROTHD. OF ELECTRICAL WKRS,'LOCAL 134,207theprimary employer continued to engage in normaloperations at the commonsitusduring intermittent andtemporary absences of primary employees 15Finally, for reasons already indicated, I reject theUnion's contention (br. p. 10) that the objective of itspicketing "was in reality" nothing more than "one ofadvertising to the public the fact of its dispute with theprimary employer,Bell "SeeLocalUnionNo 519,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry (H L Robinson andAssociates)v.NLRB,70LRRM 3300, 3304(C.A.D.C.).Moreover, it is clear that "an object" of thepicketing, even if not the sole one, was secondary andunlawful. SeeN L R B v. Denver Bldg & Constr TradesCouncil,341U.S 675, 689.For all of the foregoing reasons I find and concludethat the Union violated Section 8(b)(4)(i) and (ii)(B) of theActCONCLUSIONS OF LAW1.Local 134 and Local 165 are labor organizationswithin the meaning of Section 2(5) of the Act2.BellTelephone,WinstonGardens,andWinston-Muss are employers engaged in commerce orindustriesaffectingcommerce within the meaning ofSections 2(2), (6), and (7) and 8(b)(4) of the Act3.By engaging in, inducing or encouraging individualsemployed by persons engaged in commerce or in anindustry affecting commerce to engage in, a strike or arefusal to perform services, and by threatening, coercing,or restraining persons engaged in commerce or in anindustry affecting commerce with the object of forcing orrequiringWinston Gardens and Winston-Muss to ceasedoing business with Bell Telephone, the Respondents haveviolated Section 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engagedin unfairlabor practices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act, I shall recommend the customarycease-and-desist order and the usual affirmative reliefordered in cases of this nature, including posting ofnoticesUpon the basis of the foregoing findings of fact andconclusionsof law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby make thefollowing:thecourseofhisemployment to use, manufacture,process, transport, or otherwise handle or work on goods,articles,materials, or commodities, or to perform anyservices,where an object thereof is to force or requireWinston Gardens, Inc.,Winston-Muss Corporation, orsuch other person to cease doing business with Illinois BellTelephone Company.(b)Threatening,coercing,orrestrainingWinstonGardens, Inc.,Winston-Muss Corporation, or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requireWinston Gardens, Inc.,Winston-Muss Corporation, orsuch other person to cease doing business with Illinois BellTelephone Company2Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at their offices and meeting halls copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by their authorizedrepresentatives,shallbepostedbyRespondentsimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily postedReasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material(b) Furnish said Regional Director with signed copies ofthe aforesaid notice for posting by Winston Gardens, Inc.,andWinston-Muss Corporation, they being willing, atplaceswhere they customarily post notices to theiremployees(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith ""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 13,inwriting,within 10 days from the date of this Order, whatsteps Respondents have taken to comply herewith "APPENDIXRECOMMENDED ORDERLocal 134, International Brotherhood of ElectricalWorkers,,AFL-CIO, and Local 165, InternationalBrotherhoodofElectricalWorkers,AFL-CIO, theirofficers, representatives, and agents, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byWinston Gardens, Inc.,Winston-Muss Corporation, orany other person engaged in commerce or an industryaffecting commerce, to engage in a strike or a refusal in"SeePlaucheElectric,supra.135NLRB 250, 255,InternationalBrotherhood of ElectricalWorkers,Local 861, AFL-CIO (BrownfieldElectric.Inc ).145NLRB 1163,New Power Wire & Electric Corp vNLRB,340F2d71,74(CA 2)NOTICE TOALL MEMBERSOF LOCAL 134, INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO,AND LOCAL 165, INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage employees ofWinston Gardens, Inc., Winston-Muss Corporation, orany other person engaged in commerce or in anindustry affecting commerce to strike, picket, or refuseto perform services, where an object thereof is to forceor require such corporation or person to cease doingbusiness with Illinois Bell Telephone Company. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten, coerce, or restrain WinstonGardens, Inc., Winston-Muss Corporation, or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force orrequire such corporation or person to cease doingbusiness with Illinois Bell Telephone Company.LOCAL 134,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO(Labor Oorganization)DatedBy(Representative)(Title)DatedByLOCAL 165,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIfmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearbornStreet,Chicago, Illinois60604,Telephone312-353-7570